Citation Nr: 0422677	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  03-37 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating greater than 30 percent 
for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from January 1964 to January 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The veteran submitted a notice of disagreement to a June 2002 
rating decision denying service connection for chronic 
obstructive pulmonary disease in November 2002.  However, 
this issue was not included in the veteran's substantive 
appeal dated December 2003.  Pursuant to 38 C.F.R. § 20.202 
(2003) all substantive appeals must indicate whether all 
issues are being appealed or specifically identify the issues 
appealed.  Therefore, the appeal with respect to this issue 
is not perfected and is not currently before the Board.

The veteran has asserted in written statements that he is 
unable to work because of his service-connected disability.  
The Board construes these statements as a claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The RO has not adjudicated this claim and it is referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002).  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf. Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA notice requirements 
with respect to the PTSD claim.  The July 2001 VCAA letter 
failed to explain which portion of the evidence needed to 
substantiate the claim, if any, the VA is obligated to obtain 
or will attempt to obtain on the veteran's behalf and what 
evidence, if any, the veteran is responsible for.   See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  Although not required by 
the VCAA, the RO did not list the evidence currently of 
record for the claim, which might be useful information for 
the veteran.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The VCAA also provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by the VA.  See 38 U.S.C.A. § 5103A (West 2002). 
This assistance specifically includes obtaining all relevant 
Social Security Administration (SSA) records.  38 U.S.C.A. § 
5103A(c)(3) (West 2002).

The veteran has been awarded Social Security disability 
benefits at least in part based on disability from PTSD, but 
the medical records underlying that award are not on file.  
The duty to assist the veteran includes obtaining these 
records.  Voerth v. West, 13 Vet. App. 117 (1999) (as part of 
the Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the SSA and to 
give that evidence appropriate consideration and weight);  
Hayes v. Brown, 9 Vet. App. 67 (1996).  Therefore, this case 
must be remanded to the RO so that it may request these 
records.  This process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the veteran and 
his representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for an increased 
rating for PTSD.  The notice should 
indicate what information or evidence 
should be provided by the claimant and 
what information or evidence VA will 
attempt to obtain on the claimant's 
behalf.

2.  The RO should contact the SSA and 
obtain all 
medical records used in determining the 
veteran's 
entitlement to Social Security disability 
benefits awarded in or about December 
2002, as well as copies of any 
administrative decisions, examination 
reports, hearing transcripts, etc.  Once 
obtained, all documents must be 
permanently associated with the claims 
folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

3.  After completing any additional 
necessary development the RO should 
readjudicate the appeal.  If the claim is 
still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the veteran an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




